The question in this case was decided in 1885, in Kimball v. Kimball,63 N.H. 598, and the construction then put upon the statute in question (Laws 1883, c. 14) was adopted by the legislature in 1891 by re-enactment without change. P. S., c. 175, s. 3; Parsons v. Durham, 70 N.H. 44, 45. Consent cannot confer jurisdiction where none exists. Whenever it appears that a court has no jurisdiction of the subject-matter of the suit, the proceeding is dismissed even if no objection is made. See Weeks v. Fowler, ante, p. 221.
Exception overruled. *Page 294